  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 1 of 16 PageID #:1364



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JAMES BYRD, JR. and DARRELL
BYRD, for themselves and on
behalf of all others
similarly situated,

                   Plaintiffs,
                                                  Case No. 20 C 6447
           v.
                                              Judge Harry D. Leinenweber
MCDONALD’S USA, LLC, a
Delaware limited liability
company; and MCDONALD’S
CORPORATION, a Delaware
corporation,

             Defendants.


                 AMENDED MEMORANDUM OPINION AND ORDER

     Defendants’ Motion to Dismiss the Amended Complaint (Dkt. No.

36) is granted. The Court dismisses the steering allegations with

prejudice. The remainder of Count I is denied without prejudice.

Plaintiffs may file a Second Amended Complaint within thirty (30)

days. If no Second Amended Complaint is filed, the dismissal

without prejudice will convert to one with prejudice. Having

dismissed the Amended Complaint, Defendants’ Motion to Strike

Class Allegations (Dkt. No. 39) is denied as moot.

                                I. BACKGROUND

     The Plaintiffs are African-American brothers who have been

McDonald’s    franchisees     for   several     decades.    They   bring    this
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 2 of 16 PageID #:1365



putative class action on behalf of themselves and a class of

African-American franchisees alleging McDonald’s violated 42 U.S.C

§ 1981. The major complaint alleged is that “McDonald’s growth

strategy has been predatory in nature, targeting Black consumers,

markets, and territories by steering Black franchisees to Black

neighborhoods with high overhead costs—including higher security,

insurance, and employee turnover—where White franchisees refused

to own and operate restaurants.” (Am. Compl. ¶ 7, Dkt. No. 32.)

This discriminatory conduct, it is alleged, has led to the decline

of Black franchisees by half and an increasing disparity in cash

flow and revenue between Black and White franchisees. (Id. ¶¶ 12–

13.)

       McDonald’s   is   a   highly    successful      fast-food     restaurant

organization that began in the United States but is now worldwide.

It has approximately 39,000 restaurants in over 100 countries.

(Id. ¶ 90.) Its stores are, for the most part, independently

operated by franchisees. (Id. ¶ 83.) McDonald’s, however, owns

approximately 55% of the land and 80% of the buildings that

comprise McDonald’s franchise operations. (Id. ¶ 84.) McDonald’s

earns revenues from rents, royalties, and initial fees. (Id. ¶

86.) By all accounts the McDonald’s story has been a success. It

has built up a brand value of $146.1 billion and has total assets

of $47.5 billion. (Id. ¶ 87.)



                                      - 2 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 3 of 16 PageID #:1366



       Most franchisees enter into a standard franchise agreement

with McDonald’s. (Id. ¶ 91.) Each franchise agreement is specific

to a particular restaurant and is for a limited period of time.

(Id.) The    franchisor        is   McDonald’s    USA,       LLC,    a     wholly      owned

subsidiary of McDonald’s Corporation (collectively, “McDonald’s”).

(Id.   ¶   75.)    Under   the      agreement,    the    franchise         is   limited,

typically for a period of twenty (20) years, with no right to renew

or extend. (Id. ¶¶ 89, 90.) The grant of one franchise does not

guarantee the right to acquire additional franchises. (Franchise

Agreement ¶ 28(h), Mem., Ex. 1-A, Dkt. No. 29-3.) Franchisees are

not required to accept a franchise that is offered to them.

(Preliminary Agreement ¶ 13, Franchise Disclosure Document, Ex. J,

Mem., Ex. 1-B, Dkt. No. 29-4.)

       Franchisees      must   operate    in     compliance         with    the       entire

McDonald’s system, which includes renovating and remodeling. (See

Franchise Disclosure Document at 23, Mem. Ex. 1-B, Dkt. No. 29-

4.) The franchisee must also pay fees to McDonald’s for the right

to operate the franchise which include monthly base and percentage

rent, which       can   vary   among    franchisees.         (Am.    Compl.       ¶   108.)

McDonald’s does not guarantee financial success nor make any

representation about the performance of an individual restaurant.

(Franchise    Disclosure       Document    at    37.)    A    franchisee          may   not

transfer a franchise without McDonald’s approval and McDonald’s



                                        - 3 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 4 of 16 PageID #:1367



has   the    right   of    first      refusal     to   acquire    a   franchisee’s

restaurant. (Id. at 34–35.) A franchisee pays all occupancy costs,

including fire, casualty, and liability insurance, property taxes

and site maintenance as well as the cost of improvements. (Am.

Compl.   ¶   94.)    At   the   end    of   the   franchise      term,   McDonald’s

maintains control of the underlying building and real estate and

can either enter into a new franchise agreement with the existing

franchisee, enter into a franchise agreement with a different

franchisee, or close the restaurant. (Id. ¶ 95.)

      Anyone who wishes to acquire a McDonald’s restaurant must

complete a training program for new franchisees. (Id. ¶ 102.)

McDonald’s then makes available a list of restaurant opportunities

and individuals are required to negotiate the terms of purchase

directly with the current owner. (Prospective Franchisee Brochure

at 23, Mot., Ex. C, Dkt. No. 37-5.) The purchase price for

restaurants     varies      greatly         depending     on     location,    past

performance, and physical condition. (Id.) The franchisee must pay

a minimum of 25% of the purchase price for a down payment and may

finance the balance for a period of no more than seven years. (Am.

Compl. ¶ 106.)

      At the end of 2019 the median annual sales for the 12,000

domestic restaurants was $2,910,000 with the highest annual sales

at $12,653,000 and the lowest at $654,000. (Id. ¶ 97.) According



                                        - 4 -
     Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 5 of 16 PageID #:1368



to     Plaintiffs,     McDonald’s      dictates      uniformity         of    operational

structures and revenue expectations of all franchised restaurants

even though it is aware that Black-owned and operated restaurants

generate significant lower revenue and are subject to higher

operational costs than the national average. (Id. ¶ 99.) The

Amended       Complaint        contends     that     “[t]hese       differences         are

statistically significant and are the result of historic racial

bias and barriers built into the McDonald’s franchise system.”

(Id. ¶ 100.) The Amended Complaint further alleges that this

discriminatory treatment has led to an exodus of black franchises

from 377 out of 15,086 total franchisees in 1998 to 186 out of

38,999 in 2020. (Id. ¶ 17, Figs. 1, 2.)

        The   Byrds      are    African-American        brothers        and    have    been

McDonald’s franchisees for a number of years: since 1989 for James

and 1998 for Darrell. (Id. ¶ 2.) Both men currently operate

restaurants in the Nashville and Memphis regions of Tennessee.

(Id. ¶ 39.) James, at one time, owned ten restaurants. (Id. ¶ 43.)

Today James operates two locations: the Houston Levee location and

the Macon location. (Id. ¶ 42.) He acquired the Houston Levee store

in 2003 and Macon in 2008. (Id. ¶ 48.)

        Darrell     started      his   career      with   McDonald’s          within    his

brother’s       organization.       (Id.     ¶   63.)     Today    he    operates       two

restaurants,       one    in    Arlington,       Tennessee,       and    the    other   in



                                           - 5 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 6 of 16 PageID #:1369



Somerville, Tennessee. (Id. ¶ 62.) The start date of the former

resaurant was 2009 and of the latter 2012. (2019 Business Review

Rpt. at 45, Mem., Ex. K, Dkt. No. 37-13.) Darrell alleges he has

been plagued with operational and financial difficulties, even

though    his    Arlington     restaurant      has    had     sales    revenues

consistently above the national average. (Am. Compl. ¶ 65.)

     According to the Amended Complaint, McDonald’s has denied

Darrell growth and rewrite assistance. (Id. ¶ 69.) Darrell alleges

that he received a “plus five” (out of ten) on his 2019 Business

Review. (Id. ¶ 69.) He further alleges that a White franchisee,

Michael Retzer, received a score as high as “five” and as low as

“two” and was granted growth and rewrite assistance. (Id. ¶ 70.)

McDonald’s, however, in support of its Motion, attached a copy of

Darrell’s 2019 Business Review as an exhibit which shows that

Darrell actually received a “negative five” rating, rather than a

“plus five”. (2019 Business Review Rpt. at 11.)

     Plaintiffs filed this action on October 29, 2020. (Dkt. No.

1.) Defendants moved to dismiss the original Complaint on January

4, 2021. (Dkt. No. 28.) In response, Plaintiffs filed their Amended

Complaint on January 25, 2021. (Dkt. No. 32.) Defendants moved to

dismiss the Amended Complaint on February 8, 2021. (Dkt. No. 36.)




                                     - 6 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 7 of 16 PageID #:1370



                             II. LEGAL STANDARD

     A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. At this stage, the Court accepts as true all the

facts alleged in the Amended Complaint, views them in the light

most favorable to the Plaintiffs, and draws all possible inferences

in Plaintiffs’ favor. See Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008). On a 12(b)(6) motion the Court may also

consider documents attached to Defendants’ Motion to Dismiss that

are “referred to in the [Plaintiffs’] complaint and central to

[their] claim.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d

687, 690 (7th Cir. 2012.)

     To    survive     a   Rule     12(b)(6)        motion,    the    complaint’s

allegations must meet a standard of “plausibility.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[T]he plausibility determination is a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.” W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 676 (7th Cir. 2016) (quotation and citation omitted).

“Threadbare    recitals    of     the    elements    of   a   cause   of   action,




                                        - 7 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 8 of 16 PageID #:1371



supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.

                                III. DISCUSSION

     Section 1981 provides a cause of action for discrimination on

the basis of race in making and enforcing contracts. “Making and

enforcing    contracts”    is    defined    as    “the    making,    performance,

modification, and termination of contracts, and the enjoyment of

all benefits, privileges, terms, and conditions of the contractual

relationship.” 42 U.S.C. § 1981(b). To state a claim under Section

1981 a plaintiff must allege: (1) membership in a racial minority;

(2) an intent by the defendant to discriminate on the basis of

race; (3) the discrimination concerns one or more of the activities

enumerated in Section 1981(b); and (4) but for race, the plaintiff

would not have suffered the loss of a legally protected right.

Comcast Corp. v. National Association of African American owned

Media, 140 S. Ct. 1009, 1014 (2020). Defendants have moved to

dismiss     contending    that     Plaintiffs      have     failed    to    allege

intentional    discrimination       and    “but   for”    causation,       and   the

matters complained of are all time barred. The Court addresses

these arguments below.

                                A. Particularity

     Defendants first argue that the Amended Complaint failed to

alleged facts supporting a plausible inference that McDonald’s



                                     - 8 -
  Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 9 of 16 PageID #:1372



systemically     discriminated         against    Black-franchise        owners.

Specifically, Defendants argue that the Amended Complaint fails to

allege any specific facts that could support a plausible inference

that   McDonald’s    intended     to    discriminate    against    its    Black-

franchise owners. Instead, Plaintiffs rely on vague and conclusory

allegations which fail to meet the pleading standards demanded

under the Federal Rules of Civil Procedure.

       In response, Plaintiffs argue that race discrimination cases

are not subject to the heightened pleading standard articulated in

Iqbal and Twombly. To support this argument, Plaintiffs rely on

Swanson v Citibank, 614 F.3d 400 (7th Cir 2010). Swanson involved

an African-American loan applicant who allegedly was denied a home-

equity loan because of her race. Id. at 402. Her complaint included

the names of those involved in the loan denial and the date the

loan was denied. Id. at 402–03. The Seventh Circuit held that these

bare allegations were sufficient to satisfy Rule 8 of the Federal

Rules of Civil Procedure. Id. at 405–06.

       The Swanson case was followed the next year by McCauley v.

City of Chicago, 671 F.3d 611 (7th Cir. 2011). McCauley involved

a Section 1983 Monell claim against the City of Chicago. Id. at

614. The Seventh Circuit concluded that the case had been properly

dismissed because the complaint violated the plausibility standard

of Twombly and Iqbal. Id. at 616–19. The Seventh Circuit said that



                                       - 9 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 10 of 16 PageID #:1373



under this standard a court should accept the well-pleaded facts

in the complaint as true but deny the presumption of truth to legal

conclusions and conclusory allegations that merely recite the

elements of the claim. Id. at 616. In deciding a 12(b)(6) motion,

courts   are   to   excise   these     legal    conclusions   and   conclusory

allegations    from   the    complaint    and    then    decide    whether    the

remaining allegations plausibly suggest an entitlement to relief.

Id. The Seventh Circuit explained that it interpreted Twombly and

Iqbal to require the plaintiff to provide some specific facts to

support the legal claim in the complaint. Id. The Seventh Circuit

further stated that “the degree of specificity required is not

easily quantified but the plaintiff must give enough details about

the subject matter of the case to present a story that holds

together” Id. And “the required level of specificity rises with

the complexity of the claim.” Id. at 616–17. A more complex case

will require more detail. Id. at 617.

     To put it mildly, the Plaintiffs have alleged a massive,

complex case of discrimination commencing decades ago, extending

across   the   nation,   that    has   personally       impacted   hundreds   of

African-American McDonald’s franchisees. However, regardless of

whether this case is classified as a complex case or a simple one,

as Swanson says, the minimum allegations necessary to satisfy Rule

8 for a discrimination case are the three W’s: (1) the type of



                                     - 10 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 11 of 16 PageID #:1374



discrimination (what); (2) who did it (whom); (2) and the date it

occurred (when). Swanson, 614 F.3d at 405. The Amended Complaint

fails to meet this standard.

       To start, there are no allegations regarding who perpetrated

any    alleged   discrimination.            The     Amended   Complaint     describes

conduct     or   statements          by    various     McDonald’s    managers       and

executives, such as Thomas H. Prentice, a former Executive Vice

President of McDonald’s, who, in 1998 wrote an apologetic letter

to    the   Chairman    of     the    National       Black    McDonald’s    Operators

Association (“NBMOA”), in which he admitted that Black franchisees

had not attained the same level of success as their peers and

promising to improve. (Am. Compl. ¶¶ 137–38; 4/18/1996 Ltr., Am.

Compl. Ex. A, Dkt. No. 32-1.) The Amended Complaint also mentions

Nashville Field Operations Manager, Jim Schugars (Am. Compl. ¶¶

59, 69–70) and Franchise Business Partner, Clyde Neville, who gave

Michael Retzer an “override”, apparently in 2019 (Id. ¶ 70.) As

another     example,     the    Amended        Complaint      mentions     CEO    Steve

Easterbrook, who in 2015, Plaintiffs allege instituted a host of

discriminatory         policies,          including     limiting     or     rejecting

advertising      budgets        to        target     Black     consumers,        denying

opportunities for growth, confining Black franchisees to inner

city or urban areas with higher costs, denying Black franchisee’s

requests for rent relief, and implementing an initiative that



                                           - 11 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 12 of 16 PageID #:1375



“negatively and disproportionately impacted Black franchisees.”

(Id. ¶¶ 142–43.) The Amended Complaint further describes the 1976

Senate testimony of Donald R. Conley, who headed NBMOA at the time,

about excluding Black Franchisees from white areas; a New York

Times article describing the complaints of a Black franchisee; and

the descriptions of the complaints alleged in several lawsuits

brought by Black franchisees against McDonald’s. (Id. ¶¶ 128–29.)

The Amended Complaint does nothing, however, to connect any conduct

by these McDonald’s managers and executives to discrimination

experienced by Plaintiffs or any purported class member. The

Amended Complaint does not even allege that Plaintiffs or any

purported class members were subjected to any of these “policies.”

     When stripped of McDonald’s discriminatory history, the vague

allegations are that at some unspecified time, Plaintiffs and other

African-American      franchisees      were    steered      to   economically

unattractive locations. The closest Plaintiffs come to alleging

discrimination is the McDonald’s denial of financial relief for

Darrell. These more specific allegations, however, suffer from two

fatal flaws. The first is that the Amended Complaint misstates

Darrell’s 2019 score. Plaintiffs argue that the Court should not

consider the 2019 Business Review score because it is not attached

to their Amended Complaint and is not “central” to the Amended

Complaint. The performance evaluations, however, are central to



                                    - 12 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 13 of 16 PageID #:1376



job discrimination cases and can be relied upon by the court. Titus

v. Illinois Department of Transportation, 828 F. Supp.2d 957, 969

(N.D. Ill. 2011). Moreover, the Court notes that, while Plaintiffs

argue the Court shouldn’t consider the actual 2019 Business Review,

Plaintiffs have not disputed the accuracy of Darrell’s rating as

set forth in that 2019 Business Review. The second concern is that

the Amended Complaint fails to lay out sufficient details regarding

Michael Retzer, or any other comparator franchisee. Even drawing

every inference in favor of Plaintiffs, the Amended Complaint lacks

details evidencing Darrell was treated differently that his non-

Black peers when seeking financial relief.

     The Court does not mean to imply that McDonald’s operations

over the years have not been tainted by the brush of racism. The

fact that the first African-American franchisees didn’t appear

until 15 years after the franchise system was established in 1955

provides     the     opposite       inference.       However,       historical

discrimination cannot be the base for a Section 1981 discrimination

suit filed in 2020. For these reasons, Plaintiffs have failed to

satisfy either the Twombly/Iqbal or the Swanson Rule 8 standard of

specificity. Accordingly, Plaintiffs’ claim is dismissed.

                        B. Statute of Limitations

     Even if Plaintiffs had stated a claim under Rule 12(b)(6),

the statute of limitation applicable to a Section 1981 claim



                                    - 13 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 14 of 16 PageID #:1377



depends upon whether the complained of conduct occurred prior to

or   after    the   formation    of   that     at-issue   contract.    For   pre-

contractual conduct, the applicable statute of limitations is

Illinois’s two year limitation on personal injury lawsuits. See

Porter v. Pipefitters Ass’n Local Union 597, U.A., 2013 WL 5162206,

at *4 (N.D. Ill. Sept. 12, 2013). For post-contractual conduct, 28

U.S.C. § 1658’s four-year statute of limitations applies. Dandy v.

United Parcel Service, Inc., 388 F.3d 263, 269 (7th Cir. 2004).

      The Amended Complaint alleges that McDonald’s steers Black

franchisees to economically undesirable locations. This allegation

is clearly pre-contractual conduct and subject to the two-year

statute      of   limitations.   Here,   neither      Plaintiff   specifically

alleges      that   McDonald’s    steered       him   toward   their    current

franchises. Even if they had made such allegations, the last

acquisition by either Plaintiff was 2012. As a result, no such

steering could have occurred after 2012, well beyond the two year

statute of limitations.

      Plaintiffs contend that their Amended Complaint sets forth a

pattern and practice by McDonalds that has occurred throughout

their franchise terms. Accordingly, they allege it is saved from

dismissal by the “continuing violation” exception to the statute

of limitations defense. Their argument fails because the Supreme

Court has held that “discrete acts such as termination, failure to



                                      - 14 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 15 of 16 PageID #:1378



promote, denial of transfer, or refusal to hire are easy to

identify” and do not constitute continuing violations but are

claims that can and should be brought on a timely basis. National

Railway Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002).

Moreover, while Plaintiffs argue that they couldn’t have known

that they were steered, their Amended Complaint fails to support

that allegation. Indeed, the Amended Complaint is devoid of any

facts   regarding   Plaintiffs’     franchise     acquisitions,     let   alone

facts that would lead to the inference that McDonald’s mislead the

Plaintiffs during the acquisition process.

     For these reasons Plaintiffs’ steering allegations are time

barred and therefore dismissed with prejudice.

                               IV. CONCLUSION

     For the reasons state herein, Defendants’ Motion to Dismiss

the Amended Complaint (Dkt. No. 36) is granted. The Court dismisses

the steering allegations with prejudice. The remainder of Count I

is denied without prejudice. Plaintiffs may file a Second Amended

Complaint within thirty (30) days. If no Second Amended Complaint

is filed, the dismissal without prejudice will convert to one with

prejudice. Having dismissed the Amended Complaint, Defendants’

Motion to Strike Class Allegations (Dkt. No. 39) is denied as moot.




                                    - 15 -
 Case: 1:20-cv-06447 Document #: 52 Filed: 06/09/21 Page 16 of 16 PageID #:1379



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 6/9/2021




                                    - 16 -
